DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 22, 2021, has been entered. The amendment of claim 1; cancellation of claim 11; and addition of new claim 12, is acknowledged.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding applicant’s arguments directed to the new limitation of additive being integrated into a layer of the packaging material, it is noted that the Prusik references addresses the new limitation below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP0484578 (“Prusik”) in view of U.S. Patent Pub. 2006/0131402 (“Crockett”).
Claim 1
Prusik disclose a method of marking packaging comprising: providing a package enclosing one or more food items, said package being formed of a packaging material (col. 2, lns 20-37, food packaging; page 8, lns 29-44, Fig. 6), wherein an additive transformable from a first state to a second state in response to an external stimulus is integrated into a layer of said packaging material (page 7, lns 47-55, diacetylene additive).
Prusik discloses a packaging with additive transforming between a first and second state based on external stimulus but does not appear to explicitly disclose presenting said package via a sales device, wherein at least a portion of said additive is present and in said first state when said package is initially provided to said sales device; and activating said at least a portion of said additive to form identifying indicia on said package within said sales device. 
Crockett discloses presenting said package via a sales device (paragraph [0028], self checkout system), wherein at least a portion of said additive is present and in said first state when said package is initially provided to said sales device (Fig. 2, paragraph [0033-0034]); and activating said at least a portion of said additive to form identifying indicia on said package within said sales device (Fig. 2, paragraphs [0032-0034], verification strip is indicia).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated presenting the packaging to a sales device for Crockett, into the method of Prusik, for the purpose of providing reliable verification of items at point of sale (Crockett, paragraph [0011]).

Claim 2
Prusik in view of Crockett discloses the method of claim 1, wherein said activating said additive to form identifying indicia on said package occurs proximate to a time said package is presented (Crockett, Fig. 1, paragraph [0028]).   

Claim 3
Prusik in view of Crockett discloses the method of claim 1, wherein said sales device includes a laser configured to activate said additive (Crockett, paragraph [0029], IR source).   

Claim 5
Prusik in view of Crockett discloses the packaging material of claim 1, wherein activating said at least a portion of said additive includes transforming said additive from said first state to said second state (Prusik, page 7, lns 47-55, diacetylene additive). 

Claim 6
Prusik in view of Crockett discloses the packaging material of claim 5, wherein transforming said additive from said first state to said second state includes applying an external stimulus to said additive (Prusik, page 7, lns 47-55, diacetylene additive subject to time and temperature).

Claim 7
Prusik in view of Crockett discloses the packaging material of claim 6, wherein said external stimulus is selected from radiation, light, and heat (Prusik, page 7, lns 47-55, diacetylene additive subject to time and temperature).
 
Claim 8
Prusik in view of Crockett discloses the packaging material of claim 1, wherein said identifying indicia includes an image (Prusik, Figs. 4 and 5). 

Claim 9
Prusik in view of Crockett discloses the packaging material of claim 1, wherein said identifying indicia has a multi-color configuration (Prusik, pg. 7, lns 38-44, contrasting colors). 

Claim 10
Prusik in view of Crockett discloses the method of claim 1, further including sealing said package including said additive (Prusik, pg. 2, lns 7-19, sealed food packaging). 

Claim 12
Prusik in view of Crockett discloses the method of claim 1, wherein said additive is integrated in said packaging material in a desired shape representative of one or more pieces of information when said package is initially presented to said sales device (Prusik, pg. 10, lns 50-55; Figs 4-5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over EP0484578 (“Prusik”) in view of U.S. Patent Pub. 2006/0131402 (“Crockett”), further in view of U.S. Patent Pub. 2014/0006128 (“Grigg”).
Claim 4
Prusik in view of Crockett discloses the method of claim 1.
Prusik in view of Crockett discloses using a sales device which is a self checkout but does not appear to explicitly disclose wherein said sales device is a vending machine.  
Grigg discloses point of sale or transaction systems including self checkout and vending machines (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vending machine in place of a self checkout system, as disclosed by Grigg, into the method of Prusik in view of Crockett, as the two systems have been recognized in the art as equivalents for facilitating a transaction (Grigg, paragraph [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853